273 P.3d 369 (2012)
248 Or. App. 753
STATE of Oregon, Plaintiff-Respondent,
v.
Kendall Kirk PAULING, Defendant-Appellant.
090632515; A145513.
Court of Appeals of Oregon.
Submitted January 31, 2012.
Decided March 14, 2012.
Peter Gartlan, Chief Defender, and Neil F. Byl, Deputy Public Defender, Office of Public Defense Services, filed the briefs for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and David B. Thompson, Senior Assistant Attorney General, filed the brief for respondent.
*370 Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Affirmed. State v. Leino, 248 Or.App. 121, 273 P.3d 228 (2012).